MARSH, District Judge.
The relator, Leroy Cobb, has filed a “Petition for Writ of Habeas Corpus and Motion to Vacate Sentence". It appears that he is an inmate of the State Correctional Institution at Pittsburgh, Pennsylvania, having been sentenced by the Criminal Court of Philadelphia County. He avers that his constitutional rights have been abridged by the officials of the prison because he would not sign a “Power of Attorney”; that his letters have been arrested and returned to him and his visitors excluded. Apparently, the relator desires that this court exercise inquisitorial .and disciplinary powers over the State prison. Such powers this court does not possess. The Superintendent is not a federal official. Federal courts will rarely intervene to interfere with the conduct of State officials carrying out their duties under State laws. United States ex rel. Morris v. Radio Station WENR, 209 F.2d 105 (7th Cir.1953). The Court stated, 209 F.2d at page 107:
“Inmates of State penitentiaries should realize that prison officials are vested with wide discretion in safeguarding prisoners committed to their custody. Discipline reasonably maintained in State prisons is not under the supervisory direction of federal courts. * * * ‘We think that it is well settled that it is not the function of the courts to superintend the treatment and discipline of prisoners in penitentiaries, but only to deliver from imprisonment those who are illegally confined. Stroud v. Swope, Warden, 9 Cir., 187 F.2d 850, 851. A prisoner may not approve of prison rules and regulations, but under all ordinary circumstances that is no basis for coming into a federal court seeking relief even though he may claim that the restrictions placed upon his activities are in violation of his constitutional rights.”
An appropriate order will be entered.
ORDER OF COURT
And now, to-wit, this 23rd day of April, 1963, upon due consideration, it is ordered that the application ^ Leroy Cobb to file his “Petition for Vrit of Habeas Corpus and Motion to Vacate Sentence” in forma pauperis be and the same hereby is granted, and the Clerk is directed to file same; and it is further ordered that the said petition be and the same hereby is denied.